[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                     For the First Circuit


No. 00-1572

                         DAVID MICHAUD,

                     Plaintiff, Appellant,

                               v.

     WAYNE PERREAULT, INDIVIDUAL AND OFFICIAL CAPACITIES;
           MICHAEL MCQUADE, INDIVIDUAL AND OFFICIAL
                CAPACITIES; CITY OF ROCHESTER,

                     Defendants, Appellees.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF NEW HAMPSHIRE

        [Hon. Steven J. McAuliffe, U.S. District Judge]


                             Before

                     Torruella, Chief Judge,
               Selya and Boudin, Circuit Judges.



     David Michaud on brief pro se.
     Donald E. Gardner and Devine, Millimet & Branch on brief for
appellees.




                       December 11, 2000
               Per Curiam. Pro se appellant David Michaud appeals

 from the dismissal of his complaint under 42 U.S.C. § 1983

 for     failure    to    state     a     claim.        In     a     report     and

 recommendation      dated      March     8,   2000,   a     magistrate       judge

 recommended dismissal on the ground that the claims were

 untimely.      See 28 U.S.C. § 1915A(a) & (b) (providing for

 preliminary review of prisoner complaints against government

 officers or employees and for dismissal if they fail to

 state a claim for relief).               After reviewing an objection

 filed    by    appellant,        the    district      court       approved     the

 recommendation      in    an     order    dated    March      20,    2000,     and

 dismissed the complaint.               We have carefully reviewed the

 record and the parties' arguments and affirm substantially

 for the reasons given in the magistrate judge's report,

 which    was   accepted     by    the    district      court,       and   in   the

 appellees' brief.1        On appeal, appellant alleges that state

 courts     fraudulently        concealed       information          from       him,

 contending, apparently, that he would have timely discovered

 his claims if he had received the information in question.



    1We note that, given the early dismissal of the complaint,
appellees were never served with process in the district court.
After being notified of the appeal, however, they filed a brief
and appendix. We deny appellant's motion to strike the brief
and appendix.

                                        -2-
But   his   allegations    and   the    materials   he   submitted   in

support thereof do not show any misconduct by the courts or

any other basis for finding his claims to be timely.




            Affirmed.     See Loc. R. 27(c).




                                  -3-
 [cc: Mr. Michaud, Mr. Gardner, Certified Copies to:

Honorable Steven J. McAuliffe, Mr. Starr, Clerk, U.S.

         District Court of New Hampshire.]




                         -4-